United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF LABOR, WAGE & HOUR
DIVISION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1520
Issued: June 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 9, 2014 appellant filed a timely appeal from a June 3, 2014 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish wage-loss
compensation for the period November 5, 2010 to May 20, 2013.
On appeal appellant contends that her accepted medical conditions should be upgraded
based on medical evidence dating back to her first examination with an attending physician.
1

Appellant filed a timely request for oral argument. After exercising its discretion the Board, by order dated
May 1, 2015, denied her request because her arguments could be adequately addressed in a decision based on a
review of the case record. Order Denying Request for Oral Argument, Docket No. 14-1520 (issued May 1, 2015).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 26, 2010 appellant, then a 44-year-old human resources compensation
specialist, filed a traumatic injury claim alleging that on November 5, 2010 she bruised her
shoulders and upper back, and experienced pain in her neck, head, arms, and wrist at work.3 She
claimed that she was upset by all the events that had happened since her return to work on
October 6, 2010 and she was crying uncontrollably when she turned to put away her files and hit
her shoulder and upper back on the corner of a file cabinet behind her desk.
In a January 13, 2011 decision, OWCP accepted that the November 5, 2010 incident
occurred as alleged. It denied appellant’s claim, however, finding that the medical evidence
failed to establish that her cervical, bilateral shoulder and wrist, and lumbar conditions were
causally related to the accepted employment incident. After a request for a hearing, by decision
dated June 7, 2011, an OWCP hearing representative affirmed the January 13, 2011 decision.
Appellant filed numerous requests for reconsideration. In decisions dated July 29 and
September 21, 2011 and April 11, 2012, OWCP denied modification of its prior decisions based
on a merit review of her claim. It denied appellant’s requests for a merit review in decisions
dated September 30, 2011 and February 2, 2012.
On November 5, 2012 OWCP determined that a second opinion evaluation was necessary
to determine whether appellant had a diagnosed or preexisting condition that was caused or
aggravated by the accepted November 5, 2010 employment incident. By letter dated
November 26, 2012, it referred her, together with a statement of accepted facts and the medical
record, to Dr. Ivan J. Antosh, a Board-certified orthopedic surgeon.
In a December 28, 2012 medical report, Dr. Antosh reviewed a history of the
November 5, 2010 employment injuries and appellant’s medical records, noted her complaints,
and presented findings on examination. He found that she had significant neck pain and spasms
and bilateral shoulder tenderness and stiffness. Appellant also had significantly limited bilateral
shoulder range of motion, but did not find any upper extremity radicular findings. Dr. Antosh
stated that she had numerous underlying psychiatric diagnoses that obviously interfered with her
ability to participate effectively in his examination. Appellant gave minimal effort throughout
the examination resulting in a suboptimal physical examination. Despite a suboptimal physical
examination, Dr. Antosh stated that her subjective physical complaints, which included
headaches and pain in her neck, upper back, and entire bilateral upper extremities accompanied
by numbness, a pins and needles sensation, tingling, and weakness in her shoulders, arms, wrists,
and fingers seemed to correlate with what objective findings he could produce on examination.
He opined that it was reasonable that her neck and bilateral shoulder strain were caused by the
3

Appellant filed claims under OWCP File Nos. xxxxxx954, xxxxxx901, xxxxxx008, and xxxxxx205 for injuries
sustained on August 19, 2009, October 6, 2010, October 31, 2011, and September 21, 2012, respectively. OWCP
combined these claims into a master file assigned File No. xxxxxx954. It denied appellant’s claims for
compensation. The denial of these claims was affirmed by the Board in decisions dated January 12, 2012, April 1
and June 6, 2013, and September 11, 2014. See Docket Nos. 11-796 (issued January 12, 2012), 12-1899 (issued
June 6, 2013), and 14-655 (issued September 11, 2014), respectively. The file for the instant claim has not been
combined with the files from appellant’s previous claims.

2

November 5, 2010 employment incident. It did not appear that appellant’s arm and wrist pain
were related to this specific injury. Dr. Antosh did not believe that she had a preexisting
condition and appellant’s neck and shoulder pain appeared to have been caused by the work
injury which was not an aggravation of underlying pathology. He related that, since appellant
did not have adequate physical therapy to allow improvement, her condition was not at baseline.
Dr. Antosh stated that she had decreased range of motion of the neck and bilateral shoulders with
a positive Neer’s impingement test bilaterally. Appellant could benefit from pain control
modalities and range of motion. She needed ongoing psychiatric and pain specialist care for her
temporary condition that should resolve with an adequate course of conservative modalities.
Dr. Antosh stated that appellant had limited shoulder and cervical range of motion which would
support limitation in her work capacity during the period between her injury and his
examination. While appellant worked in a low demand position, he did not see any objective
reason why she could not tolerate sedentary desk work eight hours a day with the restrictions
outlined in an accompanying work capacity evaluation.
On March 8, 2013 OWCP asked Dr. Antosh to explain how the mechanism of injury
caused appellant’s diagnosed neck and bilateral shoulder strain and why he believed that she had
no preexisting conditions. Dr. Antosh was also asked to address whether a material change had
occurred in her underlying conditions on November 5, 2010.
In a March 27, 2013 addendum report, Dr. Antosh stated that, based on appellant’s
subjective description of her injury, it was reasonable to conclude that her neck and right
shoulder were aggravated by that specific work injury due to its sudden jarring nature while she
was in an awkward position. He suspected that a previously underlying shoulder condition was
aggravated by this minor injury which produced subacromial bursitis and pain. However, based
on this information and appellant’s current examination, Dr. Antosh could not conclude that any
issues regarding her left shoulder, arms, and wrists were related to that injury episode. He
believed that appellant developed subacromial bursitis as a result of the minor injury episode.
This led Dr. Antosh to believe that she had some mild underlying rotator cuff disease
(tendinopathy/tendinitis) which would have predisposed her to develop bursitis as a result of the
seemingly minor injury episode. Similarly, given appellant’s age her neck strain was likely an
aggravation of mild underlying degenerative cervical disease which was common. Dr. Antosh
related that based on his review of the medical records and the objective findings which were
limited by her cooperation with the examination he would not conclude that there was a material
change in her underlying conditions. Again, this likely represented an aggravation of chronic
and mild underlying conditions involving both the right shoulder and neck.
In a May 3, 2013 decision, OWCP accepted appellant’s claim for right shoulder
subacromial bursitis and neck sprain based on Dr. Antosh’s opinion. It stated that her claim
remained denied for left shoulder, bilateral wrist, and lumbar conditions. In a separate decision
dated May 3, 2013, OWCP notified appellant about the acceptance of her claim.
On May 29, 2013 OWCP requested that Dr. Antosh provide whether appellant’s accepted
right shoulder and neck conditions had returned to baseline or preinjury status and whether these
conditions had resolved. It also requested that he clarify appellant’s work capacity by providing
whether she had any period of disability that precluded her from performing the requirements of
her position.

3

In a June 10, 2013 addendum report, Dr. Antosh stated that appellant’s accepted right
shoulder and neck conditions had not returned to baseline or resolved completely based on his
review of the records and his December 28, 2012 physical examination. Appellant had chronic
pain residuals as outlined in his previous report. Dr. Antosh stated that a six-month course of
conservative modalities should be sufficient to allow resolution of her symptoms. Based on his
last physical examination there was evidence of ongoing subacromial bursitis (positive Neer’s
impingement test, reduced range of motion) and nonradicular cervical pain (cervical tenderness
to palpation, and reduced range of motion). Dr. Antosh related that these symptoms could be
considered chronic pain residuals as a result of appellant’s initial employment injury. He
recommended further treatment and provided her work restrictions. Dr. Antosh opined that
based on appellant’s job description, she could safely perform her sedentary/low demand duties.
He stated that there was no period of disability precluding her from performing the requirements
of her position.
On July 7, 2013 appellant filed a claim for compensation for leave without pay (LWOP)
from November 5, 2010 to May 20, 2013.
On August 27, 2013 appellant requested reconsideration of the denied condition in the
May 3, 2013 decision.
An August 28, 2013 report cosigned by Dr. Julia Franklin, a chiropractor, and
Dr. Ronnie D. Shade, an attending Board-certified orthopedic surgeon, noted appellant’s
complaints about being constantly harassed by her supervisor regarding her job performance and
medical appointments. Appellant also complained about pain in her neck, bilateral arms,
shoulders, wrists, legs, feet, and upper back. Drs. Franklin and Shade reviewed appellant’s
medical treatment and provided examination findings. The physicians assessed her as having
cervical radiculopathy, bilateral shoulder myofasciitis, bilateral carpal tunnel syndrome, stress,
chronic pain syndrome, and lumbar spinal stenosis foraminal at L4-5 and L5-S1. Appellant also
had major depressive disorder secondary to her November 5, 2010 employment injury and
stressor disorders sustained on the same date. It was noted that she had been off work since
September 2012.
Drs. Franklin and Shade suspected that appellant’s secondary emotional conditions were
directly related to her November 5, 2010 employment injury and impeded her ability to recover.
The physicians stated that she required mental and physical medical care to increase her
mobility, flexibility, self-esteem, and confidence, and to reduce her anxiety, depression, and
stress resulting from her November 5, 2010 work-related injury which had left her temporarily
totally disabled. Appellant was expected to recover from this injury and illness and return to
gainful employment.
Appellant submitted laboratory test results dated August 31, 2013.
In a September 18, 2013 bilateral upper extremity electromyogram and nerve conduction
velocity (EMG/NCV) studies report, Dr. Stephen J. Becker, a Board-certified physiatrist, found
EMG evidence of active C6-7 cervical radiculopathy and no NCV evidence of peripheral
neuropathy, plexopathy, or entrapments.

4

In an August 29, 2013 memorandum, the employing establishment challenged appellant’s
claimed period of disability, contending that it was incorrect. It referenced its July 29, 2013
e-mail which provided her leave record from 2010 until her termination on February 15, 2013.
Appellant had intermittent periods of work, LWOP, administrative leave, donated and annual
leave, credit hours, absent without leave, and sick leave from October 24, 2010 to
February 15, 2013.
By letter dated October 21, 2013, OWCP advised appellant about the type of medical
evidence needed to establish her claim.
In an October 28, 2013 decision, OWCP denied modification of the May 3, 2013
decision. It found that the evidence submitted was insufficient to establish that appellant
sustained a left shoulder, bilateral wrist, and lumbar conditions causally related to her accepted
November 5, 2010 employment injuries.
Treatment notes dated September 18 to October 17, 2013 from Dr. Shade addressed the
treatment of appellant’s spine and extremities with physical therapy. In a November 14, 2013
report, Dr. Shade reiterated his assessments of cervical radiculopathy, bilateral shoulder
myofasciitis, bilateral carpal tunnel syndrome, stress, chronic pain syndrome, lumbar spinal
stenosis foraminal at L4-5 and L5-S, major depressive disorder secondary to her November 5,
2010 employment injury, and stressor disorders sustained on the same date. Dr. Shade also
reiterated that he suspected that appellant’s secondary emotional conditions were directly related
to her November 5, 2010 employment injury and impeded her ability to recover and opined that
this injury resulted in her temporary total disability. On November 21, 2013 he reported that
when he initially evaluated appellant on November 24, 2010 she had sustained neck, bilateral
shoulder and wrist, and upper back injuries as a result of her work-related November 5, 2010
injury. Dr. Shade again noted her complaints of stress from her supervisor, headaches, and pain
in her neck, bilateral arms, shoulders, wrists, legs, and feet, and upper back. He found
comprehensive neurological and musculoskeletal issues supported by objective medical evidence
due to appellant’s conditions which had rendered her incapable of returning to work. Dr. Shade
noted her repetitive work duties and stated that she may experience periodic episodes of
increased pain, joint stiffness, aches, numbness, tingling, tenderness, and spasms of her shoulders
and wrists which may incapacitate her from performing any of her work duties. He opined that
appellant’s work activities and injuries to her shoulders, wrists, feet, neck, and back required
permanent limitations. Dr. Shade stated that, as a result of the multitudes of conditions
documented above, it was clear that she would have periodic episodes that would incapacitate
her from time to time. He placed appellant off work due to the severity of the symptoms listed
above.
In a January 8, 2014 decision, OWCP denied appellant’s claim for compensation from
November 5, 2010 through May 20, 2013. It found that the weight of the medical opinion
evidence rested with Dr. Antosh’s opinion that there was no period of disability precluding
appellant from performing her work duties.
On January 13, 2014 appellant requested an oral hearing before an OWCP hearing
representative. In a January 10, 2014 letter, she requested that her claim be upgraded to include
her emotional condition and additional physical conditions.

5

In reports dated November 24, 2010 to March 31, 2014, Dr. Shade reiterated his physical
and emotional diagnoses and opinion on causal relationship. He also assessed appellant as
having acute cervical strain with bilateral upper extremity radiculopathy, acute lumbar strain
with left lower extremity radiculitis, chronic pain, and post-traumatic stress disorder. Dr. Shade
advised that she was unable to work from December 8, 2010 to February 3, 2012. He stated that
appellant was reluctant to return to her prior stressful job environment and that she was waiting
for relocation to another city or state and a civil rights investigation. Dr. Shade strongly
recommended that she be transferred out of her work section due to her present medical and
mental condition. In his reports dated March 28 to June 6, 2012, he noted that appellant had
returned to her regular work duties on March 15, 2012. In an August 29, 2013 note, Dr. Shade
advised that her injuries were caused by the physical requirements of her human resources
compensation specialist job. He strongly opined that future treatment was reasonable and
necessary.
In a September 7, 2012 report, Dr. R. Anthony Moore, a Board-certified psychiatrist,
opined that appellant had a major depressive episode and paranoia resulting from her hostile
work environment. He stated that psychological testing corroborated findings of her continued
diminished work performance due to depression. Dr. Moore supported appellant’s motion for
disability retirement. In a November 19, 2012 note, he indicated that she had been off work
since September 21, 2012 and that she would be off work until January 12, 2013.4 In a
November 20, 2012 report, Dr. Moore provided a history of the November 5, 2010 employment
injury. He noted appellant’s complaint of chronic pain syndrome and depression. Appellant
filed an Equal Employment Opportunity complaint due to her work injuries and a supervisor who
had been particularly hard on her. Dr. Moore diagnosed major depressive episode secondary to
the November 5, 2010 employment injury and chronic pain syndrome with psychosocial factors
on Axis I. He stated that a diagnosis on Axis II was not applicable. On Axis III Dr. Moore
diagnosed injuries sustained on the job on November 5, 2010. On Axis IV he diagnosed
stressors related to injuries sustained on the job on the same date. Dr. Moore provided a score of
40 to 45 on Axis V. He opined that it was indisputably clear that the November 5, 2010
work-related injury caused appellant’s chronic pain syndrome and loss of capacity based on his
training, extensive examination, and objectivity. Appellant’s symptoms met the criteria for this
condition and major depressive episode. In notes dated December 17, 2012 and February 12,
2013, Dr. Moore advised that she would continue to be off work through April 1, 2013 due to her
continued stress and depression symptoms.
Hospital records dated September 10, 2013 addressed appellant’s hospitalization for
recurrent loss of consciousness and medical treatment on that date. A history was provided
which included, among other things, post-traumatic stress disorder, and obsessive compulsive
disorder.
In an August 7, 2012 report, Dr. Les Benson5 provided a history of the November 5, 2010
employment injuries and appellant’s medical and employment background, noted her
4

The Board notes that Dr. Moore inadvertently stated that appellant was off work until January 12, 2012 instead
of January 12, 2013 as his report is dated November 19, 2012.
5

The Board notes that the professional qualifications of Dr. Benson are not contained in the case record.

6

complaints, and presented findings on examination. He diagnosed right shoulder rotator cuff
tear, cervical intervertebral disc disorders, bilateral shoulder radiculopathy, and brachial neuritis
of the right wrist and hand due to her cervical intervertebral disc disorders. Dr. Benson opined
that appellant’s injuries were due to her human resources compensation specialist duties. The
basis for appellant’s injuries was striking her right shoulder on a sharp corner of a partially
opened file cabinet. Dr. Benson stated that when she rotated to her right and struck her shoulder,
her head, and neck continued to turn. The inertia forces caused this accident and in his opinion
caused a sprain or strain of the neck. It exceeded the positional forces in the neck and caused
displacement of a disc which now pushed on a nerve going down the neck causing brachial
symptoms which went down into the wrist. Because pressure was placed on the nerve, appellant
had symptoms on both sides and neck. In reports dated October 19 and November 20, 2012,
Dr. Benson addressed appellant’s left shoulder, wrist, and hand conditions and resulting
disability due to a September 21, 2012 incident at work. He advised that she was totally disabled
from September 22, 2012 to January 18, 2013.
In a January 15, 2014 report, Dr. Becker noted appellant’s continuing cervical symptoms
and provided findings on physical and neurological examination. He reviewed a September 18,
2013 electrodiagnostic study which demonstrated reproducible active denervation mostly in the
Form C6-7 distribution. Based on his review of EMG/NCV studies of appellant’s bilateral upper
extremities performed on the same day as his examination, Dr. Becker advised that a needle on
EMG testing was refused and no NCV evidence of generalized peripheral neuropathy,
plexopathy, or entrapments. He diagnosed appellant as having a possible bladder dysfunction.
Dr. Becker stated that her electrodiagnostic studies continued to demonstrate normal NCV’s of
the upper extremities and no evidence of generalized peripheral neuropathy or peripheral nerve
entrapments. He noted that one muscle was obtained which appeared to have some increased
insertional activity, although the study was not completed.
In a June 3, 2014 decision, an OWCP hearing representative affirmed the January 8, 2014
decision. He found that the medical evidence submitted was insufficient to outweigh the weight
accorded to Dr. Antosh’s opinion that appellant was not totally disabled for any period due to her
November 5, 2010 work injury.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of establishing
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.6 The term disability is defined as the incapacity because of an
employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.7
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
6

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

7

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).

7

reliable, probative, and substantial medical evidence.8 The medical evidence required to
establish a period of employment-related disability is rationalized medical evidence.9
Rationalized medical evidence is medical evidence based on a complete factual and medical
background of the claimant, of reasonable medical certainty, with an opinion supported by
medical rationale.10 The Board, however, will not require OWCP to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed.11 To do so, would essentially allow an employee to selfcertify their disability and entitlement to compensation.12
ANALYSIS
OWCP accepted that appellant sustained right shoulder subacromial bursitis and neck
sprain while in the performance of duty on November 5, 2010. Appellant claimed compensation
for disability from November 5, 2010 to May 20, 2013. She has the burden of establishing by
the weight of the substantial, reliable, and probative evidence, a causal relationship between her
claimed disability for that period and the accepted conditions.13 The Board finds that appellant
did not submit sufficient medical evidence to establish employment-related disability for the
period claimed due to her accepted injuries.14
The Board finds that the opinion of Dr. Antosh, an OWCP referral physician, represents
the weight of the medical evidence on whether appellant was disabled commencing November 5,
2010 through May 20, 2013 due to the accepted work injuries. Dr. Antosh submitted reports
dated December 28, March 27, and June 10, 2013. He initially opined that appellant’s neck and
bilateral shoulder strain appeared to have been caused by the November 5, 2010 employment
injury and that she had no preexisting condition. Dr. Antosh noted that she had a low demand
position and opined that there was no objective reason why she could not perform sedentary desk
work eight hours a day with restrictions. Upon being asked to further explain his opinion, he
described, on March 27, 2013, how the November 5, 2010 employment injury aggravated
appellant’s current and underlying neck and right shoulder conditions. Dr. Antosh stated that
review of medical records and objective findings did not identify a material change in her
underlying conditions. He was again asked to further explain his opinion and advised, on
June 10, 2013, that appellant had chronic pain residuals of her underlying and accepted right
shoulder and neck conditions based on his review of medical records and his December 28, 2012
examination findings. Dr. Antosh, however, stated that her conditions would resolve following
six months of conservative treatment. He reviewed appellant’s job description and opined that
8

See Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Sandra D. Pruitt, 57 ECAB 126 (2005).

12

See William A. Archer, 55 ECAB 674 (2004); supra note 9.

13

See Amelia S. Jefferson, 57 ECAB 183 (2005).

14

Alfredo Rodriguez, 47 ECAB 437 (1996).

8

she could perform her sedentary/low demand work duties and that there was no period of
disability precluding her from performing these duties. Dr. Antosh’s opinion, which is based on
a complete and accurate medical background and supported by rationale, constitutes the weight
of the evidence and establishes that her disability from November 5, 2010 to May 20, 2013 was
not due to the accepted employment injuries.
All remaining evidence is insufficient to establish that appellant was totally disabled from
work during the claimed period due to the accepted right shoulder and neck injuries. In several
reports, Dr. Shade found that appellant had cervical, bilateral shoulder and wrist, lumbar, and
emotional conditions, chronic pain, and was temporarily totally disabled due to the November 5,
2010 employment injuries.15 He stated that she required permanent work restrictions.
Appellant’s cervical, bilateral shoulder and wrist, lumbar, and emotional conditions, and chronic
pain conditions were not accepted as work related by OWCP. For conditions not accepted by
OWCP as being employment related, it is the employee’s burden to provide rationalized medical
evidence sufficient to establish causal relation.16
Appellant relies upon the medical opinions of Dr. Shade in support of her claim. The
Board finds three primary deficiencies in Dr. Shade’s reports. Dr. Shade did not explain how
hitting appellant’s shoulder and back on the corner of a file cabinet caused her conditions and
resultant disability. Further, the Board has long held that pain is a symptom, not a compensable
medical diagnosis.17 Dr. Shade’s remaining reports and notes did not provide any opinion
addressing whether appellant was totally disabled for work from November 5, 2010 to May 20,
2013 due to the accepted employment injuries. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.18 For the stated reasons, the Board finds that
Dr. Shade’s reports are insufficient to establish appellant’s claim.
Appellant also relies upon the medical opinion of Dr. Moore, whose reports and notes
found that she had major depressive episode and chronic pain syndrome, and that she was
disabled for work from September 21, 2012 to April 1, 2013 due to the accepted employment
injuries. As stated, OWCP has not accepted her claim for an emotional or pain condition as a
result of the November 5, 2010 work injury and there is no reasoned medical evidence to support
such a conclusion.19 Moreover, Dr. Moore did not provide any rationale explaining how the
accepted right shoulder and cervical injuries caused appellant’s disability. The Board has held

15

The Board notes that Dr. Franklin, a chiropractor, who cosigned the August 28, 2013 report with Dr. Shade, is
not a physician as defined under FECA as she did not diagnose subluxation by x-ray. 5 U.S.C. § 8102(2), 20 C.F.R.
§ 10.311.
16

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger,
51 ECAB 638 (2000).
17

C.F., Docket No. 08-1102 (issued October 10, 2008).

18

K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, supra note 16; Michael E. Smith, 50
ECAB 313 (1999).
19

See cases cited, supra note 17.

9

that a medical opinion not supported by medical rationale is of little probative value.20 The
Board finds that Dr. Moore’s reports are insufficient to establish appellant’s claim.
Appellant also contends the opinions of Dr. Benson are supportive. Dr. Benson’s
August 7, 2012 report found that appellant sustained right shoulder rotator cuff tear, cervical
intervertebral disc disorders, bilateral shoulder radiculopathy, and brachial neuritis of the right
wrist and hand due to her cervical intervertebral disc disorders as a result of the November 5,
2010 work injuries. He described how hitting her right shoulder on a sharp corner of a partially
opened file cabinet caused her conditions. Dr. Benson indicated that, when appellant rotated to
her right and struck her shoulder, her head and neck continued to turn, which he advised resulted
in a cervical sprain or strain. He stated that the inertia forces caused this accident and her neck
sprain or strain which exceeded the positional forces in the neck and resulted in displacement of
a disc. Dr. Benson related that the disc currently pushed on a nerve going down the neck and
caused appellant’s brachial symptoms which went down into her wrist. Since pressure was
placed on the nerve, appellant developed symptoms on both sides and neck. Although
Dr. Benson opined that appellant’s conditions were causally related to the accepted employment
incident, his opinion is not sufficiently rationalized as it does not clearly explain the mechanism
of injury of how the November 5, 2010 employment incident caused appellant’s diagnosed
conditions and resulting disability for the period claimed. OWCP has not accepted any other
conditions and, thus, appellant bears the burden of proof to establish that these conditions are
employment related.21 Moreover, Dr. Benson did not explain why either of appellant’s accepted
injuries, right shoulder subacromial bursitis and neck sprain, would result in total disability from
November 5, 2010 to May 20, 2013. His remaining reports are also insufficient to establish
appellant’s claim. Dr. Benson attributed her left shoulder, wrist, and hand conditions and total
disability from September 22, 2012 to January 18, 2013 to a September 21, 2012 work injury.
This evidence is not relevant to the issue in this case, namely, whether appellant was totally
disabled for work from November 5, 2010 to May 20, 2013 due to the accepted November 5,
2010 employment injuries. Further, the Board notes that appellant’s claim for the September 21,
2012 injury was denied by OWCP and the denial was affirmed by the Board on
September 11, 2014.22
Dr. Becker’s September 18, 2013 and January 15, 2014 diagnostic test results and report
did not provide an opinion stating that appellant’s diagnosed cervical radiculopathy and any
resultant total disability during the claimed period were causally related to the November 5, 2010
work injuries.23

20

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

21

See cases cited, supra note 17.

22

Docket No. 14-655 (issued September 11, 2014).

23

See cases cited, supra note 19.

10

Similarly, the September 10, 2013 hospital records failed to provide a rationalized
medical opinion to establish that appellant’s emotional conditions and any resultant total
disability during the claimed period were causally related to the accepted employment injuries.24
The Board finds that Dr. Antosh’s opinion that appellant was not totally disabled for
work during any period represents the weight of the medical evidence and the additional medical
evidence submitted is insufficient to create a conflict in opinion regarding whether she had any
total disability from November 5, 2010 to May 20, 2013 related to the accepted November 5,
2010 injuries. Therefore, appellant has not met her burden of proof.
On appeal appellant contended that her accepted medical conditions should be upgraded,
based on medical evidence dating back to her first examination with an attending physician. As
discussed above, she did not submit sufficiently rationalized medical evidence to establish that
she sustained additional medical conditions that were caused, aggravated, or a consequence of
the accepted November 5, 2010 injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish wage-loss
compensation for the period November 5, 2010 to May 20, 2013.

24

Id.

11

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

